Exhibit 10.39
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
     This Amended and Restated Employment Agreement (this “Agreement”) is
entered into as of December 31, 2008, by and between Weatherford International
Ltd., a Bermuda exempted company (the “Company”), and Carel W. Hoyer (the
“Executive”).
WITNESSETH:
     WHEREAS, the Board has previously determined that it is in the best
interests of the Company and its shareholders to retain the Executive and to
induce the employment of the Executive for the long-term benefit of the Company;
     WHEREAS, the Company desires to employ the Executive on the terms set forth
below to provide services to the Company and its affiliated companies, and the
Executive is willing to accept such employment and provide such services on the
terms set forth in this Agreement;
     WHEREAS, the Company and the Executive previously entered into a change of
control agreement (the “Employment Agreement”) dated and effective as of May 24,
2007 (“the Effective Date”);
     WHEREAS, the Company and the Executive desire to amend and restate the
Employment Agreement as set forth in this Agreement to comply with Section 409A
of the Internal Revenue Code of 1986, as amended and the final Department of
Treasury regulations issued thereunder; and
     NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the parties hereto do hereby agree that effective as of
December 31, 2008 the Employment Agreement is hereby amended and restated to
provide as follows:
1. Certain Definitions.
     (a) “Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated
under Section 12 of the Exchange Act.
     (b) “Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under
the Exchange Act
     (c) “Board” shall mean the Board of Directors of the Company.
     (d) “Cause” shall mean:
          (i) the willful and continued failure of the Executive to
substantially perform the Executive’s duties with the Company (other than any
such failure resulting from incapacity due to physical or mental illness or
anticipated failure after the issuance of a Notice of Termination for Good
Reason by the Executive pursuant to Section 4(c)), after a written demand for
substantial performance is delivered to the Executive by the Board which
specifically

 



--------------------------------------------------------------------------------



 



identifies the manner in which the Executive has not substantially performed the
Executive’s duties, or
          (ii) the willful engaging by the Executive in illegal conduct or gross
misconduct which is materially and demonstrably injurious to the Company.
     No act, or failure to act, on the part of the Executive shall be considered
“willful” unless it is done, or omitted to be done, by the Executive in bad
faith or without reasonable belief that the Executive’s action or omission was
in the best interests of the Company. Any act, or failure to act, based upon
authority given pursuant to a resolution duly adopted by the Board or upon the
instructions of the Chief Executive Officer or of a more senior officer of the
Company or based upon the advice of counsel for the Company (which may be the
General Counsel or other counsel employed by the Company or its subsidiaries)
shall be conclusively presumed to be done, or omitted to be done, by the
Executive in good faith and in the best interests of the Company. The cessation
of employment of the Executive shall not be deemed to be for Cause unless and
until there shall have been delivered to the Executive a copy of a resolution
duly adopted by the affirmative vote of not less than three-quarters of the
entire membership of the Board at a meeting of the Board called and held for
such purpose (after reasonable notice is provided to the Executive, and the
Executive is given an opportunity, together with counsel, to be heard before the
Board), finding that, in the good faith opinion of the Board, the Executive is
guilty of the conduct described in subparagraph (i) or (ii) above, and
specifying the particulars thereof in detail.
     (e) “Change of Control” shall be deemed to have occurred if any event set
forth in any one of the following paragraphs shall have occurred:
          (i) any Person is or becomes the Beneficial Owner, directly or
indirectly, of twenty percent (20%) or more of either (A) the then outstanding
common shares of the Company (the “Outstanding Company Common Shares”) or
(B) the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”), excluding any Person who becomes such
a Beneficial Owner in connection with a transaction that complies with clauses
(A), (B) and (C) of paragraph (iii) below;
          (ii) individuals, who, as of the date hereof, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least two-thirds
(2/3) of the Board; provided, however, that any individual becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of at least two-thirds (2/3) of
the Incumbent Board shall be considered as though such individual was a member
of the Incumbent Board, but excluding, for this purpose, any such individual
whose initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or any
other actual or threatened solicitation of proxies or consents by or on behalf
of a Person other than the Board; or
          (iii) the consummation of a reorganization, merger, amalgamation,
consolidation, scheme of arrangement, exchange offer or similar transaction of
the Company or any of its subsidiaries or the sale, transfer or other
disposition of all or substantially all of the

-2-



--------------------------------------------------------------------------------



 



Company’s Assets (any of which a “Corporate Transaction”), unless, following
such Corporate Transaction or series of related Corporate Transactions, as the
case may be, (A) all of the individuals and entities (which, for purposes of
this Agreement, shall include, without limitation, any corporation, partnership,
association, joint-stock company, limited liability company, trust,
unincorporated organization or other business entity) who were the beneficial
owners, respectively, of the Outstanding Company Common Shares and Outstanding
Company Voting Securities immediately prior to such Corporate Transaction
beneficially own, directly or indirectly, more than sixty-six and two-thirds
percent (66-2/3%) of, respectively, the then outstanding common shares and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors (or other governing body), as the case
may be, of the entity resulting from such Corporate Transaction (including,
without limitation, an entity which as a result of such transaction owns the
Company or all or substantially all of the Company’s Assets either directly or
through one (1) or more subsidiaries or entities) in substantially the same
proportions as their ownership, immediately prior to such Corporate Transaction,
of the Outstanding Company Common Shares and the Outstanding Company Voting
Securities, as the case may be, (B) no Person (excluding any entity resulting
from such Corporate Transaction or any employee benefit plan (or related trust)
of the Company or such entity resulting from such Corporate Transaction)
beneficially owns, directly or indirectly, twenty percent (20%) or more of,
respectively, the then outstanding shares of common stock of the entity
resulting from such Corporate Transaction or the combined voting power of the
then outstanding voting securities of such entity except to the extent that such
ownership existed prior to the Corporate Transaction and (C) at least two-thirds
(2/3) of the members of the board of directors (or other governing body) of the
entity resulting from such Corporate Transaction were members of the Incumbent
Board at the time of the approval of such Corporate Transaction; or
          (iv) Approval or adoption by the Board of Directors or the
shareholders of the Company of a plan or proposal which could result directly or
indirectly in the liquidation, transfer, sale or other disposal of all or
substantially all of the Company’s Assets or the dissolution of the Company.
     (f) “Company” shall mean Weatherford International Ltd. or any successor to
Weatherford International Ltd., including but not limited to any Entity into
which Weatherford International Ltd. is merged, consolidated or amalgamated, or
any Entity otherwise resulting from a Corporate Transaction.
     (g) “Company’s Assets” shall mean the assets (of any kind) owned by the
Company, including, without limitation, the securities of the Company’s
Subsidiaries and any of the assets owned by the Company’s Subsidiaries.
     (h) “Disability” shall mean the absence of the Executive from performance
of the Executive’s duties with the Company on a substantial basis for one
hundred twenty (120) calendar days as a result of incapacity due to mental or
physical illness.
     (i) “Employment Period” shall mean the period commencing on the Effective
Date and ending on the third anniversary of the Effective Date; provided,
however, that commencing on the date one year after the Effective Date, and on
each annual anniversary of such date (such

-3-



--------------------------------------------------------------------------------



 



date and each annual anniversary thereof shall be hereinafter referred to as the
“Renewal Date”), unless previously terminated, the Employment Period shall be
automatically extended so as to terminate three (3) years after such Renewal
Date, unless at least sixty (60) days prior to the Renewal Date the Company
shall give notice to the Executive that the Employment Period shall not be so
extended.
     (j) “Entity” shall mean means any corporation, partnership, association,
joint-stock company, limited liability company, trust, unincorporated
organization or other business entity.
     (k) “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended from time to time.
     (l) “Good Reason” shall mean the occurrence of any of the following:
          (i) the assignment to the Executive of any position, authority, duties
or responsibilities that are not materially consistent with the Executive’s
position (including status, offices and titles), authority, duties or
responsibilities as contemplated by Section 3(a) of this Agreement, or any other
action by the Company or any Subsidiary which results in a diminution in such
position, authority, duties or responsibilities, excluding for this purpose any
action not taken in bad faith and which is remedied by the Company after receipt
of notice thereof given by the Executive;
          (ii) any failure by the Company or any Subsidiary to comply with any
of the provisions of this Agreement (including, without limitation, its
obligations under Section 3(a)) or any other agreements between the Executive
and the Company or any Subsidiary, other than any failure not occurring in bad
faith and which is remedied by the Company, or a Subsidiary, as appropriate,
after receipt of notice thereof given by the Executive;
          (iii) any failure by the Company or any Subsidiary to continue to
provide the Executive with benefits currently or previously enjoyed by the
Executive under any of the Company’s or any Subsidiary’s compensation, bonus,
retirement, pension, savings, life insurance, medical, health and accident, or
disability plans, or the taking of any other action by the Company which would
directly or indirectly reduce any of such benefits or deprive the Executive of
any fringe benefits or perquisites currently enjoyed by the Executive;
          (iv) the Company’s requiring the Executive to be based at any office
or location other than as provided in Section 3(a)(i) hereof or the Company’s
requiring the Executive to travel to a substantially greater extent than
required immediately prior to the date hereof;
          (v) any purported termination by the Company of the Executive’s
employment;
          (vi) any failure by the Company to comply with and satisfy Section
9(b) of this Agreement;
          (vii) failure of the Company (including any successor) to agree,
execute and enter into a new employment agreement and a new executive retirement
plan with the Executive

-4-



--------------------------------------------------------------------------------



 



prior to the termination or expiration of this Agreement, with such employment
agreement and executive retirement plan having the same terms and conditions as
existed in agreements and plans between the Company and the Executive prior to
December 30, 2008, and incorporating such terms and conditions that are more
favorable to the Executive from all agreements and retirement plans existing on
January 1, 2009; or
          (viii) in connection with, as a result of, or following a Change of
Control, the giving of notice to the Executive that the Employment Period shall
not be extended.
     In the event of a Change of Control or other Corporate Transaction in which
the Company’s common shares may cease to be publicly traded, following the
Change of Control or the consummation of such other Corporate Transaction, “Good
Reason” shall be deemed to exist upon the occurrence of any of the events listed
in clauses (i) through (vii) above and also in the event Executive is assigned
to any position (including status, offices, titles and reporting requirements),
authority, duties or responsibilities that are (A) not at or with the
publicly-traded ultimate parent company of the successor to the Company or the
corporation or other Entity surviving or resulting from such Corporate
Transaction or (B) inconsistent with the Executive’s position (including status,
offices, titles and reporting requirements), authority, duties or
responsibilities as contemplated by Section 3(a).
     For purposes of this Agreement, any good faith determination of “Good
Reason” made by the Executive shall be conclusive.
     (m) “Person” shall have the meaning given in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof, except
that such term shall not include (i) the Company or any of its subsidiaries,
(ii) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any of its Affiliates, (iii) an underwriter temporarily
holding securities pursuant to an offering by the Company of such securities, or
(iv) a corporation or other entity owned, directly or indirectly, by the
shareholders of the Company in the same proportions as their ownership of common
shares of the Company.
     (n) “Section 409A” means Section 409A of the Internal Revenue Code of 1986,
as amended and the final Department of Treasury regulations issued thereunder.
     (o) “Section 409A Amounts” means those amounts that are deferred
compensation subject to Section 409A.
     (p) “Separation From Service” shall have the meaning ascribed to such term
in Section 409A.
2. Employment Period. The Company hereby agrees that the Company will continue
the Executive in its employ, and the Executive hereby agrees to remain in the
employ of the Company subject to the terms and conditions of this Agreement
during the Employment Period. During the Employment Period, the Executive may be
seconded to the employment of Weatherford U.S., L.P. (or such other affiliated
entity) (the “Seconded Affiliate Company”), but without prejudice to the
Company’s obligations or the Executive’s rights under this Agreement. The
Executive shall carry out his/her duties as if they were duties to be performed
on behalf of

-5-



--------------------------------------------------------------------------------



 



the Company. Each Seconded Affiliate Company shall be subject to all of the
obligations and agreements of the Company under this Agreement and the Company
shall be responsible for actions and inactions of the Seconded Affiliate
Company. Any breach or failure to abide by the terms and conditions of this
Agreement by a Seconded Affiliate Company shall be deemed to constitute a breach
or failure to abide by the Company.
3. Terms of Employment.
     (a) Position and Duties.
          (i) During the Employment Period, the Executive’s position (including
status, offices, titles, authority, duties and responsibilities) shall be Group
Vice President — Drilling Hazard Mitigation of the Company.
          (ii) During the Employment Period, and excluding any periods of
vacation and sick leave to which the Executive is entitled, the Executive agrees
to devote reasonable attention and time during normal business hours to the
business and affairs of the Company and, to the extent necessary to discharge
the responsibilities assigned to the Executive hereunder, to use the Executive’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the Employment Period it shall not be a violation of
this Agreement for the Executive to (A) serve on corporate, civic or charitable
boards or committees, (B) deliver lectures, fulfill speaking engagements or
teach at educational institutions and (C) manage personal investments, so long
as such activities in clause (A), (B), and (C) together do not significantly
interfere with the performance of the Executive’s responsibilities as an
employee of the Company in accordance with this Agreement. It is expressly
understood and agreed that to the extent that such activities have been
conducted by the Executive prior to the date hereof, the continued conduct of
such activities (or the conduct of activities similar in nature and scope
thereto) subsequent to the date hereof shall not thereafter be deemed to
interfere with the performance of the Executive’s responsibilities to the
Company.
     (b) Compensation.
          (i) Base Salary. During the Employment Period, the Executive shall
receive an annual base salary equal to the current base salary being received by
the Executive (“Annual Base Salary”), which shall be paid at a monthly rate.
During the Employment Period, the Annual Base Salary shall be reviewed no more
than twelve (12) months after the last salary increase awarded to the Executive
prior to the date hereof and thereafter at least annually; provided, however,
that a salary increase shall not necessarily be awarded as a result of such
review. Any increase in Annual Base Salary may not serve to limit or reduce any
other obligation to the Executive under this Agreement. Annual Base Salary shall
not be reduced after any such increase. The term Annual Base Salary as utilized
in this Agreement shall refer to Annual Base Salary as so increased.
          (ii) Annual Bonus. The Executive shall be eligible for an annual bonus
for each fiscal year ending during the Employment Period on the same basis as
other executive officers under the Company’s executive officer annual incentive
program. Each such Annual

-6-



--------------------------------------------------------------------------------



 



Bonus shall be paid no later than 2-1/2 months after the fiscal year for which
the Annual Bonus is awarded.
          (iii) Incentive, Savings and Retirement Plans. During the Employment
Period, the Executive shall be entitled to participate in all incentive, savings
and retirement plans, practices, policies and programs applicable generally to
all executive officers of the Company and its affiliated companies, but in no
event shall such plans, practices, policies and programs provide the Executive
with incentive opportunities (measured with respect to both regular and special
incentive opportunities, to the extent, if any, that such distinction is
applicable), savings opportunities and retirement benefit opportunities, in each
case, less favorable, in the aggregate, than the most favorable of those
provided by the Company and its affiliated companies for the Executive under
such plans, practices, policies and programs as in effect on the date hereof. As
used in this Agreement, the term “affiliated companies” shall include any
company controlled by, controlling or under common control with the Company.
          (iv) Welfare Benefit Plans. During the Employment Period, the
Executive and/or the Executive’s family, as the case may be, shall be eligible
to participate in and shall receive all benefits under welfare benefit and
retirement plans, practices, policies and programs provided by the Company and
its affiliated companies (including, without limitation, medical, prescription,
dental, disability, salary continuance, employee life, group life, accidental
death and travel accident insurance plans and programs) to the extent applicable
generally to all executive officers of the Company and its affiliated companies,
but in no event shall such plans, practices, policies and programs provide the
Executive with benefits which are less favorable, in the aggregate, than the
most favorable of those provided by the Company and its affiliated companies for
the Executive under than such plans, practices, policies and programs of the
Company and its affiliated companies in effect for the Executive on the date
hereof.
          (v) Fringe Benefits. During the Employment Period, the Executive shall
be entitled to (A) a monthly car allowance and (B) such other fringe benefits
(including, without limitation, payment of club dues, financial planning
services, cellular telephone, mobile email, annual physical examinations,
payment of professional fees and professional taxes and payment of related
expenses, as appropriate) in accordance with the most favorable plans,
practices, programs and policies of the Company and its affiliated companies in
effect for the Executive on the date hereof. Notwithstanding the foregoing,
effective December 31, 2008, no amounts shall be payable under this
Section 3(b)(v) to the extent that such amounts are Section 409A Amounts.
          (vi) Expenses. During the Employment Period, the Executive shall be
entitled to receive prompt reimbursement for all reasonable expenses incurred by
the Executive in accordance with the most favorable policies, practices and
procedures of the Company and its affiliated companies in effect for the
Executive on the date hereof. Notwithstanding the foregoing, effective
December 31, 2008, no amounts shall be payable under this Section 3(b)(vi) to
the extent that such amounts are Section 409A Amounts.
          (vii) Vacation. During the Employment Period, the Executive shall be
entitled to at least three (3) weeks paid vacation or such greater amount of
paid vacation as may be applicable to the executive officers of the Company and
its affiliated companies.

-7-



--------------------------------------------------------------------------------



 



          (viii) Deferred Compensation Plan. During the Employment Period, the
Executive shall be entitled to continue to participate in any deferred
compensation or similar plans in which executive officers of the Company and its
affiliated companies participate.
4. Termination of Employment.
     (a) Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period. If the
Company determines in good faith that the Disability of the Executive has
occurred during the Employment Period, it may provide the Executive with written
notice in accordance with Section 10(b) of this Agreement of its intention to
terminate the Executive’s employment. In such event, the Executive’s employment
with the Company shall terminate effective thirty (30) days after receipt of
such notice by the Executive (the “Disability Effective Date”), provided that
within the thirty (30)-day period after such receipt, the Executive shall not
have returned to full-time performance of the Executive’s duties. In addition,
if a physician selected by the Executive determines that the Disability of the
Executive has occurred, the Executive (or his representative) may provide the
Company with written notice in accordance with Section 10(b) of this Agreement
of the Executive’s intention to terminate his employment. In such event, the
Disability Effective Date shall be thirty (30) days after receipt of such notice
by the Company.
     (b) Cause. The Company may terminate the Executive’s employment during the
Employment Period for Cause.
     (c) Good Reason. The Executive’s employment may be terminated by the
Executive at any time during the Employment Period for Good Reason.
     (d) Notice of Termination. Any termination during the Employment Period by
the Company for Cause, or by the Executive for Good Reason, shall be
communicated by Notice of Termination to the other party hereto given in
accordance with Section 10(b) of the Agreement. For purposes of this Agreement,
a “Notice of Termination” means a written notice which (i) indicates the
specific termination provision in this Agreement relied upon, (ii) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment under the
provision so indicated and (iii) if the Date of Termination (as defined below)
is other than the date of receipt of such notice, specifies the termination date
(which date, in the case of a notice by the Company, shall be not more than
30 days after the giving of such notice). The failure by the Executive or the
Company to set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Good Reason or Cause shall not waive any right of
the Executive or the Company, respectively, from asserting such fact or
circumstance in enforcing the Executive’s or the Company’s rights hereunder.
     (e) Date of Termination. “Date of Termination” shall mean:
          (i) if the Executive’s employment is terminated by the Company for
Cause, or by the Executive for Good Reason, the date of receipt of the Notice of
Termination or any later date specified therein, as the case may be;

-8-



--------------------------------------------------------------------------------



 



          (ii) if the Executive’s employment is terminated by the Company other
than for Cause, the Date of Termination shall be the date on which the Executive
receives notice of such termination; and
          (iii) if the Executive’s employment is terminated by reason of death
or Disability, the Date of Termination shall be the date of death of the
Executive or the Disability Effective Date, as the case may be.
5. Obligations of the Company Upon Termination.
     (a) Benefit Obligation and Accrued Obligation Defined. For purposes of this
Agreement, Benefit Obligation shall mean all benefits to which the Executive (or
his designated beneficiary or legal representative, as applicable) is entitled
or vested (or becomes entitled or vested as a result of termination) under the
terms of all employee benefit and compensation plans, agreements and
arrangements (collectively, “Benefit Plans”) in which the Executive is a
participant as of the Date of Termination. Accrued Obligation means the sum of
(1) the Executive’s Annual Base Salary through the Date of Termination for
periods through but not following his Separation From Service and (2) any
accrued vacation pay earned by the Executive, in each case, to the extent not
theretofore paid.
     (b) Death, Disability, Good Reason or Other than For Cause. If, during the
Employment Period, the Executive’s employment is terminated by reason of the
Executive’s death or Disability, by the Company for any reason other than for
Cause or by the Executive for Good Reason:
          (i) The Company shall pay to the Executive (or Executive’s heirs,
beneficiaries or representatives as applicable) in a lump sum in cash within
thirty (30) days after the Date of Termination the Accrued Obligation; and
          (ii) The Company shall pay or cause the Executive to be paid the
Benefit Obligation at the times specified in and in accordance with the terms of
the applicable Benefit Plans.
     (c) Cause. If the Executive’s employment is terminated for Cause during the
Employment Period, this Agreement shall terminate without further obligations to
the Executive, other than the obligation to pay to the Executive (x) the Accrued
Obligation and (y) the Benefit Obligation in accordance with the terms of the
applicable Benefit Plans.
     (d) Termination by Executive Other Than for Good Reason. If the Executive
voluntarily terminates his employment during the Employment Period for any
reason other than for Good Reason, the Executive’s employment shall terminate
without further obligations to the Executive, other than for payment of the
Accrued Obligation and the Benefit Obligation and the rights provided in Section
6. In such case, the Accrued Obligation shall be paid to the Executive in a lump
sum in cash within thirty (30) days after the Date of Termination and the
Benefit Obligation shall be paid in accordance with the terms of the applicable
Benefit Plans.

-9-



--------------------------------------------------------------------------------



 



6. Other Rights.
     (a) Except as provided herein, nothing in this Agreement shall prevent or
limit the Executive’s continuing or future participation in any plan, program,
policy or practice provided by the Company or any of its affiliated companies
and for which the Executive may qualify, nor shall anything herein limit or
otherwise affect such rights as the Executive may have under any contract or
agreement with the Company or any of its affiliated companies. Except as
otherwise provided herein, amounts which are vested benefits, which vest
according to the terms of this Agreement or which the Executive is otherwise
entitled to receive under any of the Benefit Plans or any other plan, policy,
practice or program of or any contract or agreement with the Company or any of
its affiliated companies at or subsequent to the Date of Termination shall be
payable in accordance with such plan, policy, practice or program or contract or
agreement.
7. Full Settlement.
     (a) No Rights of Offset. The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Executive or others.
     (b) No Mitigation Required. The Company agrees that, if the Executive’s
employment with the Company terminates, the Executive is not required to seek
other employment or to attempt in any way to reduce any amounts payable to the
Executive by the Company pursuant to this Agreement. Further, the amount of any
payment or benefit provided for in this Agreement shall not be reduced by any
compensation earned by the Executive as the result of employment by another
employer, by retirement benefits, by offset against any amount claimed to be
owed by the Executive to the Company, or otherwise.
8. Confidential Information. The Executive shall hold in a fiduciary capacity
for the benefit of the Company all secret or confidential information, knowledge
or data relating to the Company or any of its affiliated companies, and their
respective businesses, which shall have been obtained by the Executive during
the Executive’s employment by the Company or any of its affiliated companies,
provided that it shall not apply to information which is or shall become public
knowledge (other than by acts by the Executive or representatives of the
Executive in violation of this Agreement), information that is developed by the
Executive independently of such information, or knowledge or data or information
that is disclosed to the Executive by a third party under no obligation of
confidentiality to the Company. After termination of the Executive’s employment
with the Company, the Executive shall not, without the prior written consent of
the Company or as may otherwise be required by law or legal process, communicate
or divulge any such information, knowledge or data to anyone other than the
Company and those designated by it. In no event shall an asserted violation of
the provision of this Section 8 constitute a basis for deferring or withholding
any amounts otherwise payable to the Executive under this Agreement.

-10-



--------------------------------------------------------------------------------



 



9. Successors.
     (a) This Agreement is personal to the Executive and shall not be assignable
by the Executive otherwise than by will or the laws of descent and distribution.
This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.
     (b) In addition to any obligations imposed by law upon any successor to the
Company, the Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation, amalgamation, scheme of arrangement, exchange
offer, operation of law or otherwise (including any purchase, merger,
amalgamation, Corporate Transaction or other transaction involving the Company
or any subsidiary or Affiliate of the Company), to all or substantially all of
the Company’s business and/or Company’s Assets to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
Failure of the Company to obtain such assumption and agreement prior to the
effectiveness of any such succession shall be a breach of this Agreement and
shall entitle the Executive to compensation from the Company in the same amount
and on the same terms as the Executive would be entitled to hereunder if the
Executive were to terminate the Executive’s employment for Good Reason after a
Change of Control, except that, for purposes of implementing the foregoing, the
date on which any such succession becomes effective shall be deemed the Date of
Termination. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as provided
above.
10. Miscellaneous.
     (a) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF TEXAS, WITHOUT REFERENCE TO PRINCIPLES OF CONFLICT OF
LAWS. The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect. This Agreement may not be amended or modified
otherwise than by a written agreement executed by the parties hereto or their
respective successors and legal representatives.
     (b) All notices and other communications hereunder shall be in writing and
shall be given by hand delivery to the other party or by registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

             
 
  If to the Executive:   Carel W. Hoyer    
 
      515 Post Oak Boulevard    
 
      Houston, Texas 77027    
 
           
 
  If to the Company:   Weatherford International Ltd.    
 
      515 Post Oak Boulevard    
 
      Houston, Texas 77027    
 
      Attention: General Counsel    

-11-



--------------------------------------------------------------------------------



 



or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notices and communications shall be effective
when actually received by the addressee.
     (c) The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement.
     (d) The Company may withhold from any amounts payable under this Agreement
such Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.
     (e) The Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right to the Executive or the Company may have hereunder, including without
limitation, the right of the Executive to terminate employment for Good Reason
shall not be deemed to be a waiver of such provision or right or any other
provision or right of this Agreement.
     (f) This Agreement constitutes the entire agreement and understanding
between the parties relating to the subject matter hereof and supersedes all
prior agreements between the parties relating to the subject matter hereof,
including, without limitation, the Prior Agreements.

-12-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand
and, pursuant to the authorization from its Board of Directors, the Company has
caused these presents to be executed in its name and on its behalf, all as of
the day and year first above written.

                  /s/ CAREL W. HOYER       Carel W. Hoyer            WEATHERFORD
INTERNATIONAL LTD.
      By:   /s/ BERNARD J. DUROC-DANNER         Bernard J. Duroc-Danner       
Chairman, President & Chief Executive Officer     

-13-